DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toebes et al. 9,187,244.
In Re Claim 5, Toebes et al. teach a method of handling storage units using a robotic storage/retrieval vehicle in a storage system having storage locations in which said storage units are stored, said method comprising:									(a) attempting loading of a storage unit (pickface of the payload, Column 9, Lines 46-56) from a storage location onto a platform (Payload bed, 1510) of said robotic storage/retrieval vehicle (Bot, 110) using a loading/unloading mechanism of said robotic storage/retrieval vehicle; (Column 9, Lines 46-58)	(b) performing a load status check using a load status sensing device (1703, Column 9, Lines 46-58) to detect whether the storage unit has been properly loaded onto said platform of said robotic storage/retrieval vehicle; (Column 9, Lines 46-58)							(c) in response to detection by said load status sensing device of a failure to fully load said storage unit onto said platform of said robotic storage/retrieval vehicle, triggering an automatic repositioning of the storage unit in the storage location; (returning the payload to the storage shelf from which the case was picked, Column 9, Lines 46-58); and 								repositioning of the storage unit in step (C) is performed by the robotic storage/retrieval vehicle. (See Column 9, Lines 46-58); and										wherein repositioning of the storage unit in step (c) is performed by the same loading/unloading mechanism used to attempt and reattempt loading of the storage unit in steps (a) and (d).  (See Column 9, Lines 46-58).
Toebes is silent concerning re-attempting loading of the storage unit onto the platform of said robotic storage/retrieval vehicle using said loading/unloading mechanism thereof.  However, it would have been a mere design expediency to re-attempt loading of the storage unit onto the platform in order to maximize capacity of the storage unit.
Allowable Subject Matter
Claim 1-4 are allowed.
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Uchimura et al. and Akamatsu et al. detect misalignment of load and platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652